COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                §
 RICK PERRY,                                                    No. 08-12-00285-CR
                                                §
                    Appellant,                                    Appeal from the
                                                §
 v.                                                         120th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                    Appellee.                                   (TC# 20120D03821)
                                                §

                                           O R D E R

        The Court on its own motion ORDERS the Official Court Reporter for the 120th Judicial

District Court of El Paso County, Texas to prepare a supplemental reporter’s record with the

original State’s Exhibit 1 (911 Call Recording). The supplemental reporter’s record is due with

this Court on or before May 22, 2014. The Clerk of this Court will return the original exhibits to

the Official Court Reporter for the 120th Judicial District Court of El Paso County, Texas, after

final disposition of this appeal.

        IT IS SO ORDERED THIS 9TH DAY OF MAY, 2014.


                                             PER CURIAM


Before McClure, C.J., Rivera and Rodriguez, JJ.